Title: To John Adams from Jeremiah Brown, 4 February 1801
From: Brown, Jeremiah
To: Adams, John



Sir,
Providence, R. Island, Feby. 4th. 1801.

I take the liberty to notice to you the following pieces of Machinery of my Invention, it being my intention shortly to apply at the proper Office to obtain Patents therefor.—
1st. For raising water for watering Soil &c.—
2nd. For a Plough which may be worked by one Yoke of Oxen with equal advantage that it is worked by two in the Ordinary way.—
3rd. & 4th. For cooking with Steam of Fat, such as boiling and Roasting, together with an Advantagious improvement on the Roasting Kitchen &c.—
5th. Steam Vessels for Cooking.—
6th. A Fire-Place which will save half the consumption of wood.—
7th. A Rudder whose blade plays below the Comb of the Sea.—
8th. A double bladed Rudder, the intention of which is to give motion to Vessels in a Calm.—
9th. A Churn for Churning Cream, and exhausting extracting, the Butter-Milk.—half the benefit to M.S. and half to J.B.
10th. A traversing Bowsprit which traversers 180 Degrees.—
11th. For a Mill to grind Indian Corn, Rye, Barley, Buck-wheat Oats or Potatoes which are to be mixed with the Grain in such proportion as may be thought proper.—
The General and particular benefits, resulting from the foregoing Inventions to the Public as well as to Individuals, cannot fail to be properly Appreciated by a Character so distinguished, for the encouragement of Learning and improvement in our Infant and flourishing Country, as the Gentleman I now have the Honor of addressing—the President of the United States.—
I will thank You, Sir, if any application should be made for patents for either of those Inventions, to have the Business postponed until I may have an Opportunity of being made Acquainted with the same.—
A line acknowledging the receipt of this will very greatly oblige, Sir, Your very obedient / and humble Servant.—

Jerem Brown